DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment which was filed on 12/03/2021 has been entered.  Claims 1, 6, 8, 13, 15, and 20 have been emended.  No claims have been canceled.  No claims have been added.  Claims 1-20 are still pending in this application, with claims 1, 8 and 15 being independent.

Terminal Disclaimer
The electronic terminal disclaimer filed on 12/03/2021 disclaiming the terminal portion of any patent granted on this application has been automatically approved by EFS-Web.

	
Allowable Subject Matter
This communication is in response to amendment filed on 12/03/2021.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-7 are dependent on claim 1,
Claims 9-14 are dependent on claim 8, and
Claims 16-20 are dependent on claim 15.

Regarding claims 1, 8, and 15, the prior art of record either individually or in combination does not disclose or fairly suggest a system, a method, and a non-transitory computer-readable medium for recommending a knowledge resource to a customer service representative with the claimed detailed limitations such as the use of “one or more databases storing customer service knowledge resources associated with one or more topics; one or more service center communication devices associated with a customer service representative”, the use of “the database configured to: access two or more customer service knowledge resources, wherein at least one topic of the one or more topics associated with the two or more customer service knowledge resources is a first topic”, the use of “calculating solution scores for the two or more customer service knowledge resources associated with the first topic; assigning, to the customer service representative associated with the one or more service center communication devices, at least one of the two or more customer service knowledge resources based, at least in part, on the calculated solution scores”, the use of “determining matching of one or more subjects, one or more topics, and one or more customer service representatives associated with a customer service ticket and a customer service knowledge resource”, and the use of “calculating a distance metric between the customer service ticket and the customer service knowledge resource, by assigning weighted points” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
12/17/2021